Citation Nr: 1436427	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-19 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

2. Entitlement to a total rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to December 1969. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In October 2011, the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review.

In September 2011, the Veteran was scheduled for a hearing before a Veterans Law Judge, sitting in Washington D.C. The Veteran did not attend.  No further communication has been received from the Veteran regarding a hearing, and his request is considered withdrawn. See 38 C.F.R. § 20.704 (2013).

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board determines that another remand is necessary.  In November 2011, while the appeal was in remand status, the Veteran was afforded a VA examination to assess the severity of his PTSD.  In addition, VA treatment notes dated through March 2012 were added to the claims file, including several mental health treatment notes.  Then, the AOJ issued a supplemental statement of the case (SSOC) in August 2012.  Unfortunately, the SSOC does not indicate that the VA treatment notes were reviewed.  

Moreover, in a January 2014 submission, the Veteran, through his representative, argues that his medication for PTSD decreases his functionality to a level greater than 50 percent, as well as precludes him from engaging in substantially gainful employment.  VA treatment notes reflect that the Veteran's medication and its effects were under review.  Further, the most recent VA examination was performed in November 2011, almost three years ago.  Given the above, the Board determines that another VA examination should be scheduled to assess the current severity of the Veteran's PTSD, as well as to assess whether he is unable to obtain or maintain substantially gainful employment should be obtained. 

In addition, as indicated, the most recent VA treatment note is dated in March 2012, and the Veteran seeks treatment regularly.  Therefore, all VA treatment notes for the Veteran dated from March 2012 to the present should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment records for the Veteran from the Washington VA Medical Center and all associated outpatient clinics dated from March 2012 to the present.  All requests and responses, positive and negative, must be documented in the claims file.
 
2. Schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of his service-connected PTSD and its impact on his ability to obtain and maintain substantially gainful employment.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail. 

The examiner should also offer an opinion as to whether the Veteran's PTSD, to include the medication he takes for this disability, renders him unable to obtain or maintain substantially gainful employment.  This opinion must be provided without consideration of her nonservice-connected disabilities or age.

A complete rationale for the opinion advanced must be provided. 

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

4. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If the RO continues to find that the rating criteria under 38 C.F.R. § 4.16(a) (2013) have not been met prior to July 5, 2013, but the Veteran's service-connected disabilities prevented him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extra-schedular consideration on the issue of entitlement to TDIU. If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



